Matter of Edwards (2020 NY Slip Op 03385)





Matter of Edwards


2020 NY Slip Op 03385


Decided on June 17, 2020


Appellate Division, Second Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 17, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
VALERIE BRATHWAITE NELSON, JJ.


2019-02628

[*1]In the Matter of Harrison J. Edwards, Jr., a suspended attorney. 	 Grievance Committee for the Tenth Judicial District, petitioner; Harrison J. Edwards, Jr., respondent. (Attorney Registration No. 1280379) 

The respondent was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on March 23, 1977. By order to show cause of this Court dated August 21, 2019, the respondent was directed to show cause why a final order of suspension, censure, or disbarment should not be made based on his conviction of a serious crime. In addition, the respondent was immediately suspended from the practice of law pursuant to Judiciary Law § 90(4)(f) and 22 NYCRR 1240.12(c)(2)(ii), based upon his conviction of a serious crime, continuing until further order of this Court.

Catherine A. Sheridan, Hauppauge, NY (Ian P. Barry of counsel), for petitioner.


PER CURIAM.


OPINION & ORDER
On December 18, 2012, in the United States District Court for the Eastern District of New York, the respondent was convicted, upon his plea of guilty, of the single count with which he was charged, the willful failure to file a tax return, in violation of 26 USC § 7203, a misdemeanor. On September 23, 2013, the respondent was sentenced to four years' probation, and directed to pay restitution in the sum of $167,578, a $20,000 fine, and a $25 assessment.
Despite being served with this Court's order to show cause dated August 21, 2019, the respondent has neither served a response, nor requested additional time to do so.
In determining the appropriate measure of final discipline in this case, the Court notes the respondent's complete failure to participate in this matter as an aggravating factor, particularly in light of the respondent's failure to inform this Court of his 2012 conviction, as required by Judiciary Law § 90(4)(c). The one mitigating factor drawn from the record, and considered by the Court, is that the respondent has no prior disciplinary history in over 40 years of practice.
Under the totality of the circumstances, we find that a suspension from the practice of law for six months is warranted, effective immediately, without credit for the time the respondent has already served under the interim suspension imposed by this Court by decision and order on motion dated August 21, 2019 (see e.g. Matter of Tartaglia, 66 AD3d 10).
SCHEINKMAN, P.J., MASTRO, RIVERA, DILLON and BRATHWAITE NELSON, JJ., concur.
ORDERED that the respondent, Harrison J. Edwards, Jr., a suspended attorney, is suspended from the practice of law for a period of six months, effective immediately, without credit for the time the respondent has already served under the interim suspension imposed by this Court by decision and order on motion dated August 21, 2019, and continuing until further order of this Court. The respondent shall not apply for reinstatement earlier than November 17, 2020. In such application (see 22 NYCRR 691.11, 1240.16), the respondent shall furnish satisfactory proof that during said period he (1) refrained from practicing or attempting to practice law, (2) fully complied with this order and with the terms and provisions of the rules governing the conduct of disbarred or suspended attorneys (see 22 NYCRR 1240.15), and (3) otherwise properly conducted himself; and it is further,
ORDERED that the respondent, Harrison J. Edwards, Jr., shall continue to comply with the rules governing the conduct of disbarred or suspended attorneys (see 22 NYCRR 1240.15); and it is further,
ORDERED that pursuant to Judiciary Law § 90, during the period of suspension and until further order of this Court, the respondent, Harrison J. Edwards, Jr., shall continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
ORDERED that if the respondent, Harrison J. Edwards, Jr., has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 1240.15(f).
ENTER:
Aprilanne Agostino
Clerk of the Court